Judgment of the Supreme Court, Dutchess County, dated January 5, 1968, which dismissed the writ of habeas corpus herein, affirmed, without costs. In view of the pendency of relator’s appeal from the denial of his coram nobis application, there was no reason of practicality and necessity to permit his attack on the judgment of conviction by habeas corpus (cf. People ex rel. Keitt v. McMann, 18 N Y 2d 257, 262; People ex rel. Garcia v. Warden, 28 A D 2d 682, Iv. to app. den. 20 N Y 2d 645; People ex rel. Blyden v. Denno, 28 A D 2d 683). Moreover, while it now appears to be well settled that statements made by an accused after arraignment and not in the presence of counsel *707are inadmissible as evidence (People v. Meyer, 11 N Y 2d 162; People v. Graham, 20 A D 2d 949), that rule is not to be applied retroactively (cf. People v. Howard, 12 N Y 2d 65, 69; People v. Rivera, 16 N Y 2d 879; People v. De Renzzio, 19 N Y 2d 45; People v. Clayton, 28 A D 2d 543). Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.